DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlstrand et al. (WO 2016/204682).
Considering Claims 1-7:  Dahlstrand et al. teaches a lignin derivative comprising units of the formula 
    PNG
    media_image1.png
    191
    116
    media_image1.png
    Greyscale
(9:1-9), where R” are the aryl groups from the lignin/aryl groups as shown in formula (I), L can be a furan group, and R is an alkyl group (9:1-27; Figure 8).  This reads on the claimed structure where A is oxygen, R1 to R4 are hydrogen or methoxy groups, R 5 is a linkage to further lignin moieties, one of R’1 to R’4 is alkyl and the others are hydrogen or a linkage to the benzylic carbon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlstrand et al. (WO 2016/204682) as applied to claim 1 above.
Considering Claim 8:  Dahlstrand et al. teaches the lignin derivative of claim 1 as shown above.  Dahlstrand et al. teaches a lignin derivative comprising units of the formula 
    PNG
    media_image1.png
    191
    116
    media_image1.png
    Greyscale
(9:1-9), where R” are the aryl groups from the lignin/aryl groups as shown in formula (I), L can be a furan group, and R is an alkyl group (9:1-27; Figure 8).  This reads on the claimed structure where A is oxygen, R1 to R4 are hydrogen or methoxy groups, R 5 is a linkage to further lignin moieties, one of R’1 to R’4 is alkyl and the others are hydrogen or a linkage to the benzylic carbon.
	Dahlstrand et al. teaches that the alkyl group is C1 or greater (11:3-6).  This overlaps with the claimed range of C1 to C7 alkyl.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used a alkyl group within the claimed range, and the motivation to do so would have been, as Dahlstrand et al. suggests, they are suitable for the disclosed invention.

s 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlstrand et al. (WO 2016/204682) in view of Roumeas et al. (WO 2016/020615).  Note: US 20170260170 is being used as English language equivalent for WO 2016/020615.
Considering Claim 10-13:  Dahlstrand et al. teaches a lignin derivative comprising units of the formula 
    PNG
    media_image1.png
    191
    116
    media_image1.png
    Greyscale
(9:1-9), where R” are the aryl groups from the lignin/aryl groups as shown in formula (I), L can be a furan group, and R is an alkyl group (9:1-27; Figure 8).  This reads on the claimed structure where A is oxygen, R1 to R4 are hydrogen or methoxy groups, R 5 is a linkage to further lignin moieties, one of R’1 to R’4 is alkyl and the others are hydrogen or a linkage to the benzylic carbon.
	Dahlstrand et al. is silent towards the manner of forming the furan derivative.  However, Roumeas et al. teaches reacting a phenolic compound with a benzylic alcohol with a compound of the formula 
    PNG
    media_image2.png
    92
    118
    media_image2.png
    Greyscale
(¶0132-136).  Roumeas et al. teaches the amount of furan compound as being 1.67 to 20 times the amount of benzylic alcohol (¶0106).  Roumeas et al. teaches the reaction as being in an acidic medium in an organic solvent (¶0111-15).  It would have been obvious to a person having ordinary skill in the art to have used the process of Roumeas et al. to modify the lignin of Dahlstrand et al., and the motivation to do so would have been, as Roumeas et al. suggests, it is a suitable method for modifying benzylic compounds with furan derivatives.  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the  technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.  See MPEP § 2143.
Considering Claims 14 and 16:  Dahlstrand et al. teaches that the lignin material can optionally be separated from the biomass, and thus would teach embodiments where the lignin is present with the biomass (20:1-6).
Considering Claim 15:  Dahlstrand et al. teaches the lignin as being extracted from biomass (7:1-13).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlstrand et al. (WO 2016/204682) in view of Roumeas et al. (WO 2016/020615), as applied to claim 10 above, and further in view of Chen et al. (US 2013/0025191).
Considering Claims 17 and 19:  Dahlstrand et al. and Roumeas et al. collectively teach the process of claim 10 as shown above.
	Dahlstrand et al. does not teach cracking the lignin derivatives.  However, Chen et al. teaches cracking a lignin material to form aromatic hydrocarbons (¶0005).  Dahlstrand et al. and Chen et al. are analogous art as they are concerned with the same field of endeavor, namely lignin processing.  IT would have been obvious to a person having ordinary skill in the art to have cracked the lignin derivative of Dahlstrand et al., as in Chen et al., and the motivation to do so would have been, as Chen et al. suggests, to provide aromatic hydrocarbons from renewable resources (¶0005).
Considering Claim 18:  Dahlstrand et al. and Chen et al. are silent towards the reactor used for the process.  However, it is well known in the art to select an appropriate reactor for a chemical process.  It would have been obvious to a person having ordinary skill in the art to have selected a reactor suitable for both steps of the process, and the motivation to do so would have been to simplify the reaction by minimizing the equipment needed.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering Claim 9:  The prior art of record does not teach or suggest the lignin derivative where A is NR’.  The closest prior art of record is Dahlstrand et al., discussed above.  Dahlstrand et al. is 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767